Case 1:19-cv-01091-LAK Document 81 Filed 07/01/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

eee eee ee ew ew we ee ee ee ee ee eB eee eB eK Ke KP eK ee eee ec xX
JOHN WAITE, etc., et al.,

Plaintiffs,

-against- 19-cv-1091 (LAK)

UMG RECORDINGS, INC., a Delaware
corporation doing business as Universal Music
Group, and DOES 1 through 10,

Defendants.
we ew ee ee ew ee ee ee ee ee ww Bw Me eB Ke Be BP eRe ee MP Me eC ee Be Se x

ORDER

LEwIs A. KAPLAN, District Judge.

This case now is scheduled for trial before a jury commencing on November 9, 2020.
Dkt. 65. As things now stand, all jury trials in this district have been suspended pending further
order of the Court in consequence of the COVID-19 pandemic. When it becomes possible to resume
jury trials safely in the district, criminal cases are likely to have priority for use of those relatively
small courtrooms where jury trials could be conducted consistent with the protection of jurors and
trial participants. Accordingly, it may not be possible to try this case before a jury on the present
schedule, at least in the conventional matter.

Counsel shall meet and confer with a view to arriving at agreement on a proposal for
the trial of this case in a manner that would be consistent with social distancing and other necessary
precautions. Among the questions to be considered should be:

1, It is likely that a non-jury trial could be conducted sooner than a jury trial.
Are the parties willing to try the case to the bench without a jury? If they are, the Court shall be so
informed. If either or both is not, the Court should be informed only that the parties have not
unanimously agreed to waive jury trial without disclosing which party or parties is unwilling to do
sO.

2. If the trial is to be by jury, can the parties agree on trying the case to a jury
of six and, if any jurors are excused during the trial, to accept either a unanimous verdict or a less
than unanimous verdict of whatever jurors remain?
Case 1:19-cv-01091-LAK Document 81 Filed 07/01/20 Page 2 of 2

2

4

E Can the parties agree that the case will be tried over some digital/electronic
platform with witnesses, counsel, and the court at remote locations? If so, can the parties agree that
any jurors too would participate from remote locations? What platform would the parties propose?

4. Regardless of whether there is a jury or bench trial, which witnesses can
testify remotely?

No doubt other issues or suggestions may occur to counsel.
Counsel shall advise the Court by joint letter on or before July 31, 2020 of their views
on these and any other relevant issues. The Court appreciates counsel’s attention to these matters

and welcomes creative suggestions.

SO ORDERED.

Dated: July 1, 2020 i fy
hI

Léwid Kaplan
United States Ayan Judge
